DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on August 18, 2021 and September 23, 2021 has been considered by the examiner.  All references have been considered except where lined through. The related application has not been considered as copies do not appear to have been filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of U.S. Patent No. 11,113,007 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. US 2011/0125955) in view of Okubo et al. (Pub. No. US 2014/0229761).

Claim 1:
Chen discloses an apparatus, comprising: 
a communication interface [fig. 2; par. 0022 – “In one embodiment, the flash storage device 204 is connected to the host 202 via a universal serial bus (USB) interface, and the controller 212 and the host 202 supports a small computer system interface (SCSI) communication protocol.”]; 
memory [fig. 2; par. 0021 – “In one embodiment, the flash storage device 204 comprises a controller 212 and a flash memory 214. The flash memory 214 comprises a plurality of storage units for data storage, and the total capacity of each of the storage units is equal to a storage unit capacity.”]; and 
a processing device configured to: 
receive, via the communication interface, a command to write data into the memory [figs. 2, 5; par. 0028 – The host writes data. (“When the host 504 wants to transmit write data to the flash storage device 204 (step 504), the host 202 determines whether the amount of write data is equal to a multiple of the logical block size (step 506).”)]; 
identify a preferred size to execute the command [figs. 4-5; pars. 0009, 0024-0028 – The device communicates the logical block size to the host. (“When the flash storage device receives a read capacity command from the host, the controller determines the size of a logical block to be a specific multiple of the storage unit capacity, and sends information about the logical block size to the host in response to the read capacity command, wherein the specific multiple is a natural number. After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)]; 
write data of the command into the memory according to the preferred size [figs. 4-5; pars. 0009, 0024-0028 – The host writes data in multiples of the logical block size. (“When the flash storage device receives a read capacity command from the host, the controller determines the size of a logical block to be a specific multiple of the storage unit capacity, and sends information about the logical block size to the host in response to the read capacity command, wherein the specific multiple is a natural number. After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)];
However, Chen does not specifically disclose:
the processing device configured to:
transmit, through the communication interface, a response to the command, the response configured to identify the preferred size [par. 0009 – Chen disclose only sending write data in multiples of the logical block size].
In the same field of endeavor, Okubo et al. disclose:
the processing device configured to:
transmit, through the communication interface, a response to the command, the response configured to identify the preferred size [par. 0128 – The response identifies that the data has been written (i.e. data of the preferred size). (“On the other hand, when the sum of the size of the written data reaches the specified data size (Yes at the step S958), the processor 240 notifies the host computer 100 of normal completion of the write command process to terminate the write command process (step S959).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to include responding to the write request, as taught by Okubo et al., in order to notify the host that the write has been successfully completed.

Claim 2 (as applied to claim 1 above):
Chen discloses, 
wherein the preferred size is identified based on a media physical layout [fig. 4; pars. 0025-0026 – “The controller 212 of the flash storage device 204 then obtains total capacity of the flash memory 214 of the flash storage device 204 and capacity of a storage unit of the flash memory 214 ( step 406). In one embodiment, the capacity of the storage unit is equal to a capacity of a page of the flash memory 214. The controller 212 then determines the size of a logical block to be a specific multiple of the capacity of the storage unit, wherein the specific multiple is a natural number (step 408).”].

Claim 3 (as applied to claim 2 above):
Chen discloses,
wherein the command specifies a size, different from the preferred size, to write the data of the command into the memory [par. 0009 – The write may be a multiple of the logical block size. (“After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)].

Claim 4 (as applied to claim 2 above):
Chen discloses, 
wherein the command specifies a size, larger than the preferred size, to write the data of the command into the memory [par. 0009 – The write may be a multiple of the logical block size. (“After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)].

Claim 15:
Chen discloses a method, comprising: 
receiving, in a communication interface of an apparatus, a command to write data into memory of the apparatus [figs. 2, 5; par. 0028 – The host writes data. (“When the host 504 wants to transmit write data to the flash storage device 204 (step 504), the host 202 determines whether the amount of write data is equal to a multiple of the logical block size (step 506).”)]; 
identifying, by a processing device of the apparatus, a preferred size to execute the command [figs. 4-5; pars. 0009, 0024-0028 – The device communicates the logical block size to the host. (“When the flash storage device receives a read capacity command from the host, the controller determines the size of a logical block to be a specific multiple of the storage unit capacity, and sends information about the logical block size to the host in response to the read capacity command, wherein the specific multiple is a natural number. After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)]; 
write data of the command into the memory according to the preferred size [figs. 4-5; pars. 0009, 0024-0028 – The host writes data in multiples of the logical block size. (“When the flash storage device receives a read capacity command from the host, the controller determines the size of a logical block to be a specific multiple of the storage unit capacity, and sends information about the logical block size to the host in response to the read capacity command, wherein the specific multiple is a natural number. After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)];
However, Chen does not specifically disclose:
transmit, through the communication interface, a response to the command, the response configured to identify the preferred size [par. 0009 – Chen disclose only sending write data in multiples of the logical block size].
In the same field of endeavor, Okubo et al. disclose:
transmit, through the communication interface, a response to the command, the response configured to identify the preferred size [par. 0128 – The response identifies that the data has been written (i.e. data of the preferred size). (“On the other hand, when the sum of the size of the written data reaches the specified data size (Yes at the step S958), the processor 240 notifies the host computer 100 of normal completion of the write command process to terminate the write command process (step S959).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to include responding to the write request, as taught by Okubo et al., in order to notify the host that the write has been successfully completed.

Claim 18:
Chen discloses a non-transitory computer storage medium storing instructions which, when executed in a memory sub-system, causes the memory sub-system to perform a method, the method comprising:
receiving, in a communication interface of the memory sub-system, a command to write data into memory of the memory sub-system [figs. 2, 5; par. 0028 – The host writes data. (“When the host 504 wants to transmit write data to the flash storage device 204 (step 504), the host 202 determines whether the amount of write data is equal to a multiple of the logical block size (step 506).”)]; 
identifying, by a processing device of the memory sub-system, a preferred size to execute the command [figs. 4-5; pars. 0009, 0024-0028 – The device communicates the logical block size to the host. (“When the flash storage device receives a read capacity command from the host, the controller determines the size of a logical block to be a specific multiple of the storage unit capacity, and sends information about the logical block size to the host in response to the read capacity command, wherein the specific multiple is a natural number. After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)]; 
write data of the command into the memory of the memory sub-system according to the preferred size [figs. 4-5; pars. 0009, 0024-0028 – The host writes data in multiples of the logical block size. (“When the flash storage device receives a read capacity command from the host, the controller determines the size of a logical block to be a specific multiple of the storage unit capacity, and sends information about the logical block size to the host in response to the read capacity command, wherein the specific multiple is a natural number. After the host receives the information from the flash storage device, the host retrieves the logical block size from the information, and sends only write data with an amount equal to a multiple of the logical block size to the flash storage device.”)];
However, Chen does not specifically disclose:
transmit, through the communication interface, a response to the command, the response configured to identify the preferred size [par. 0009 – Chen disclose only sending write data in multiples of the logical block size].
In the same field of endeavor, Okubo et al. disclose:
transmit, through the communication interface, a response to the command, the response configured to identify the preferred size [par. 0128 – The response identifies that the data has been written (i.e. data of the preferred size). (“On the other hand, when the sum of the size of the written data reaches the specified data size (Yes at the step S958), the processor 240 notifies the host computer 100 of normal completion of the write command process to terminate the write command process (step S959).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen to include responding to the write request, as taught by Okubo et al., in order to notify the host that the write has been successfully completed.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub. No. US 2011/0125955) in view of Okubo et al. (Pub. No. US 2014/0229761) as applied to claim 18 above, and further in view of Trika et al. (Pub. No. US 2007/0005928).

Claim 19 (as applied to claim 18 above):
Chen discloses wherein the method further comprises:
initiating, via the communication interface, communication of data from a host system to the memory sub-system according to the preferred size [figs. 2, 5; par. 0028 – The host writes data according to the logical block size. (“When the host 504 wants to transmit write data to the flash storage device 204 (step 504), the host 202 determines whether the amount of write data is equal to a multiple of the logical block size (step 506).”)];
However, Chen and Okubo et al. do not specifically disclose:
assigning, in an address map, a logical address of the write command to a physical address.
In the same field of endeavor, Trika et al. disclose:
assigning, in an address map, a logical address of the write command to a physical address [par. 0020 – “Thus, when the controller 52 is to perform a write operation to a logical address, the controller 52, in general, selects an available physical address from the blank pool table 66, updates the L2P table 62 to remap the logical address to the selected physical address, and performs the corresponding write operation to the non-volatile memory 54 at the selected physical address.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Chen and Okubo et al. to include logical to physical mapping, as taught by Trika et al., in order to hide the erase before write property of flash memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



16 July 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139